DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US 20160268581), further in view of Chun et al., (US 20150295270), and  further in view of Kwak et al., (US 20110183170). 
Regarding claim 1, Ahn discloses a secondary battery 10 that includes an electrode assembly 100 and a case 11 accommodating the electrode assembly [0040], the battery may be a pouch type secondary battery [0117], the case 11 includes a pouch film [0048]. The electrode assembly includes a first electrode plate 10 (anode electrode plate), a second electrode plate 120 (cathode electrode plate), and a separator interposed there between [0041].  Ahn further discloses tabs 140 for the first electrode plate 110 [0043] and a second tab 150 for the second electrode plate 120 [0044]. See figure 2, the inner circumferential tab 140 formed at the wound front end and an outer circumferential tab 150 at a wound distal end.  The first electrode tab 140 is drawn to the outside of case 11 [0043], and the other end of the second electrode tab 150 is drawn to the outside of the case 11 [0044], see also figure 1. 
Ahn further discloses the first electrode plate 110 is positive electrode, coated with a first electrode active material layer 112, on both, i.e., opposite surfaces of a first current collector 111 [0042].  The first electrode plate 110 incudes electrode uncoated portions 113 where the first electrode active material layer 112 is not formed [0043]. Ahn further discloses the second electrode plate 120 is  a negative electrode plate,  coated with a second electrode active material layer 122  on both surfaces of a second electrode current collector 121 [0044].  The second electrode plate 120 includes second electrode uncoated portion 123 where the second electrode active material layer 122 of the second electrode plate 120 is not formed [0044]. 
Ahn does not disclose the first electrode uncoated portion 113 includes a plurality of first electrode uncoated portions and the second electrode uncoated portion 123 includes a plurality of second electrode uncoated portions. Chun further  discloses a positive electrode plate  110 including a positive electrode collector having a positive electrode coating portion and a first positive electrode non-coating portion , the first positive electrode non-coating portion 115  being an exposed portion of the positive electrode collector; a negative electrode plate  120 including an negative electrode collector having a negative electrode coating portion having a negative electrode active material, the first negative electrode non-coating portion  125 being an exposed portion of the negative electrode collector [0010], and a separator between the positive electrode plate and the negative electrode plate [0010].  The positive electrode plate 110 may further includes a second positive electrode non-coating portion 116 at an end thereof and a third positive electrode non-coating portion 117 at the other end [0053]. Chun further discloses the negative electrode plate 120 may include the second negative electrode non-coating portion 126 at an end and the third negative electrode non-coating portion 127 at the other end [0069].  Chun further discloses when the first negative electrode non-coating portion 125 overlaps the first 
It would have been obvious to one having ordinary skill in the art to add  a plurality of anode noncoated portions (first  anode  uncoated portion, second  anode uncoated portion and third  anode uncoated portion)  and cathode noncoated portions  (first cathode  uncoated portion, second  cathode uncoated portion, third cathode electrode uncoated portion) to  the first (anode plate)  and second  (cathode plate) electrode plates 110 and 120, respectively in order to  prevent a short circuit in the battery and therefore  improve the safety of the battery, as taught by Chun.
Therefore modified Ahn further discloses the first electrode uncoated portion 113 includes a plurality of first electrode uncoated portions and the second electrode uncoated portion 123 includes a plurality of second electrode uncoated portions.

    PNG
    media_image1.png
    600
    804
    media_image1.png
    Greyscale

Chun et al., figure 4 
Modified Ahn does not disclose the plurality of second uncoated portions are along an entire length of the second electrode uncoated portion from a winding end of the second electrode plate to at least one winding turn thereof. 
 Kwak discloses a secondary battery comprising an electrode assembly 100, including a second electrode 120 (anode plate) having a second electrode tab 150 at the roll-starting end 125 [0074], a separator 130 is placed between the first and second electrodes, and the first electrode 110 (cathode plate) having a first electrode tab 140 located at the roll-finishing end 116 [0058]. Kwak further discloses a second active material coated portion 124 coated on the anode first side surface 122 and a second active material coated portion 123 on second side surface 121 (see fig.  4A). Kwak further discloses first active material coated portion 113 coated on first side surface 111  and a first active material coated portion 114 coated on the cathode second side surface 112 (see figs.2A and  2B). Kwak further discloses a non-coated portion 127 formed on the anode first 
  Kwak further discloses the non-coated portion 127(anode non-coating portion) is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the second active material coated portion 124, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0049] and 0066]). The region for the non-coated portion 117 (cathode non-coating portion) is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the first active material coated portion 113 of the first electrode 110 by removing unnecessary region of the first active material coated portion 113, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0049]).  
It would have been obvious to one having ordinary skill in the art to have the plurality of second uncoated portions along an entire length of the second electrode uncoated portion from a winding end of the second electrode plate to at least one winding turn thereof, in order to reduce the volume of the electrode assembly as taught by Kwak.
Modified Ahn further disclose, see figure 2, the separator 130 is directly adjacent to first electrode uncoated portion 113 of the plurality of first electrode uncoated portions (taught by Kwak)  along an entire length  of the first electrode uncoated portion 113 from a winding end of the first electrode plate 110 to at least one winding turn thereof , and a second surface of the separator 130 opposite the first surface is directly adjacent to  the second uncoated portion 123  of the  second electrode uncoated portions (taught by Kwak).
See figure 2, Ahn further discloses the winding end of the first electrode plate 10 and the winding end of the second electrode plate 120 being at a same winding end of the electrode assembly 100.  (CLAIM 1 )

    PNG
    media_image2.png
    876
    834
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    702
    906
    media_image3.png
    Greyscale

Ahn et al., figures 1 and 2
Regarding claims 4 and 7, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn further discloses a first electrode tab 140 is formed on a first electrode  (anode) uncoated portion 113 where the first electrode active material layer 112 of the wound front end of the first electrode plate 110 is not formed [0043], see also figure 2 . (CLAIM 4) Modified Ahn further discloses a second electrode tab 150 is formed on a second electrode (cathode) uncoated portion 123 where the second electrode active material layer 122 of the wound distal end of the second electrode plate 120 is not formed [0044]. (CLAIM 7)
Regarding claims 5 and 6, modified Ahn discloses all of the limitations as set forth above in claim 4. Modified Ahn further discloses the plurality of anode uncoated portions (taught by 
 However, it is well within the artisan’s skill to place the plurality of anode second uncoated portion and the anode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  (CLAIMS 5 and 6)
Regarding claims 8 and 9, modified Ahn discloses all of the limitations as set forth above in claim 7.  Modified Ahn further discloses the plurality of cathode uncoated portions (taught by Chun) further includes a second cathode uncoated portion of the plurality of cathode uncoated portions formed at a wound distal end of the second electrode plate (cathode plate) first surface, see figure 4 of Chun.  Modified Ahn further discloses the cathode uncoated portions further include a cathode third uncoated portion.  Modified Ahn does not disclose the third uncoated portion of the plurality of cathode uncoated portions formed at a wound front end of the second electrode plate (cathode plate) second surface.
However, it is well within the artisan’s skill to place the plurality of cathode second uncoated portion and the cathode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  (CLAIMS 8 and 9)
Regarding claims 12 and 13, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn  further discloses the first electrode uncoated portion 113 extends from a first side surface of the first electrode plate 110 to a second side of the first electrode plate 110  that is opposite the first side along a direction to a winding axis of the electrode assembly. (CLAIMS 12) Modified Ahn further discloses the second electrode uncoated portion 123 extends from a first side of the second electrode plate 120  to  a second side of the second electrode plate 120 that is opposite the first side of the second electrode plate 120 along the direction parallel to the winding axis  of the electrode assembly. (CLAIM 13)
Regarding claim 14, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn further discloses, see figure 2 the separator 130 is directly adjacent to the, first uncoated portion 113   along an entire length of the first uncoated portion 113 from the winding end of the first electrode plate 110 to at least two winding turns thereof. (CLAIM 14)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US 20160268581), further in view of Chun et al., (US 20150295270), further in view of Kwak et al., (US 20110183170), as applied to claim 1 above, and further in view of Zhu et al., (US 10,340,497).
Regarding claims 2 and 3, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn discloses the outer circumferential tab (tab 150) includes a first outer circumferential tab connected to the second electrode plate 150 [0044], see also figure 2. Modified Ahn does not disclose a second outer circumferential tab (tab 150) outwardly extending from the pouch case while being connected to the first outer circumferential tab.  Zhu,  (CLAIM 2) .The thickness of the second positive electrode tab 4 can ensure the strength of the second positive electrode tab 4 itself, and because the thickness of the second positive electrode tab 4 is larger than the thickness of the first positive electrode tab 2, a thickness of cell 1 finally formed will be reduced and the energy density of cell 1 will be promoted (Zhu: col.4/ L8-16). (CLAIM 3)
It would have been obvious to one having ordinary skill in the art to add/replace the second positive electrode tab 4 and first positive electrode tab 2 of Zhu to/with the outer circumferential tab (tab 150) of modified Ahn in order to reduce the thickness of the cell and increase the energy density of the cell. Therefore modified Ahn  discloses the outer circumferential tab  (tab 150) includes a first outer circumferential tab connected to the  second electrode plate 120 , and a second outer circumferential tab outwardly extending from the pouch case 11 while being connected to the first outer circumferential tab, wherein a thickness of the second outer circumferential tab is greater than that of the first outer circumferential tab. (CLAIMS 2&3)
Allowable Subject Matter
Claims 10-11 are allowed. 
Independent claim 10 recites: a secondary battery comprising an anode plate having an a first and second anode active material layer coated on both surfaces ,  and  a anode first, second ,and third non coating portions, and a cathode plate having an cathode active material  having an first and second active material layer coated on both surfaces, and a cathode first, second and third non coating portions, and the anode first non-coating portion and the anode third non coating portion at the wound front end of the anode plate are inserted between portions of the cathode second non-coating portion that face each other at the wound front end of the cathode first surface, the anode third non-coating portion extending along an entire length from the wound front end of the anode second surface to a first winding turn thereof.  
The closest prior art of record, Ahn et al., discloses a first electrode plate 110, with first uncoated portions and a second electrode plate with second uncoated portions. Ahn does not teach or disclose second and third non coating portions of the anode and cathode plate. Ahn does not disclose and the anode first non-coating portion and the anode third non coating portion at the wound front end of the anode plate are inserted between portions of the cathode second non-coating portion that face each other at the wound front end of the cathode first surface. Kwak nor Chun teach these deficiencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed May 14, 2021 have been fully considered and are persuasive.  The under 35 U.S.C. 103 as being unpatentable over Kwak  further in view of Lee and Kim  has been withdrawn. Kwak is still being relied upon to show uncoated portions extended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/NIARA TRANT/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722